In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 12-763V
                                    Filed: January 27, 2020


    DOUG AHLUM and KARI AHLUM,
    Parents and Next of Kin to T.A.,                         Special Master Horner

                        Petitioners,                         Damages Decision Based on Proffer;
    v.                                                       Table Injury; Measles Mumps
                                                             Rubella Vaccine; Thrombocytopenic
    SECRETARY OF HEALTH AND                                  Purpura; Systemic Inflammatory
    HUMAN SERVICES,                                          Response Syndrome; SIRS;
                                                             Amputation; Shock; Multiorgan
                        Respondent.                          Dysfunction Syndrome




Andrew Downing, Esq. Van Cott & Talamante, PLLC Phoenix, AZ, for petitioner.
Debra Begley, US Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

       On November 9, 2012, petitioners filed this petition for compensation on behalf of
their minor son, T.A., under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioners alleged that the measles
1
  I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
mumps rubella (MMR) vaccine caused a Table encephalopathic event, resulting in
permanent injuries including the amputation of both of his legs. (ECF No. 1.) The case
was assigned to Special master Laura Millman. On May 13, 2014, petitioner filed an
amended petition, alleging a Table injury of encephalopathy and a Table injury of
thrombocytopenic purpura leading to systemic inflammatory response syndrome
(“SIRS”). (ECF No. 33.) On August 16, 2018, Special Master Millman issued a decision
on entitlement in this case, finding that petitioner is entitled to compensation for his
SIRS, shock, multiorgan dysfunction syndrome, and bilateral amputation of his legs.
(ECF No 117.)

       On January 24, 2020, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded: a lump sum payment of $319,976.01
representing compensation for pain and suffering ($250,000.00) and life care expenses
for Year One ($69,976.01); a lump sum payment of $15,551.47, representing
compensation for past unreimbursable expenses; a lump sum payment of $311,507.41,
representing compensation for satisfaction of a State of Arkansas Medicaid lien; and an
amount sufficient to purchase the annuity contract as described in the Proffer. (Proffer
at 3-4.) In the Proffer, respondent represented that petitioners agree with the proffered
award. Id. Based on the record as a whole, I find that petitioners are entitled to an
award as stated in the Proffer.

     Accordingly, pursuant to the terms stated in the attached Proffer and
accompanying Appendix, I award:

   •   A lump sum payment of $319,976.01, representing compensation for pain
       and suffering ($250,000.00) and life care expenses for Year One
       ($69,976.01), in the form of a check payable to petitioners as
       guardian(s)/conservator(s) of T.A., for the benefit of T.A.

   •   A lump sum payment of $15,551.47, representing compensation for past
       unreimbursable expenses, in the form of a check payable to petitioners,
       Doug Ahlum and Kari Ahlum.

   •   A lump sum payment of $311,507.41, representing compensation for
       satisfaction of a State of Arkansas Medicaid lien, payable jointly to
       petitioners and Arkansas Medicaid, and mailed to:

                      Arkansas Department of Human Services
                            Division of Medical Services
                          ATTN: Third Party Liability Unit
                              P.O. Box 1437, Slot S-532
                         Little Rock, Arkansas 72203-1437
                                   Case #: 149178
                                  Claim#: 12-763-V
                                 Tax ID# XX-XXXXXXX
    •   An amount sufficient to purchase the annuity contract described in the
        attached Proffer at Section II. D.

These amounts represent compensation for all damages that would be available under
§15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.

                                                          s/Daniel T. Horner
                                                          Daniel T. Horner
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

*************************************
DOUG AHLUM and KARI AHLUM,          *
parents and next of kin to T.A.,    *
                                    *
                     Petitioners,   *                        No. 12-763V
                                    *                        Special Master Horner
v.                                  *
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                     Respondent.    *
*************************************

             RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       In her Ruling on Entitlement issued on August 16, 2018, Special Master Millman found that

a preponderance of the evidence supported petitioners’ claim that a measles, mumps, rubella (MMR)

vaccine administered to T.A. on August 11, 2011, caused him to develop a systemic inflammatory

reaction syndrome (SIRS), that led to subsequent shock, multi-organ dysfunction syndrome, and

bilateral amputation of his legs. Respondent now proffers the following regarding the amount of

compensation to be awarded.1

I.     Items of Compensation

       A.      Life Care Items

       The respondent engaged life care planner, Linda Curtis, RN, MS, CCM, CLCP, and

petitioners engaged Roberta Hurley, BS. Ed., to provide an estimation of T.A.’s future vaccine-

injury related needs. For the purposes of this proffer, the term “vaccine related” is as described


1
  The parties have no objection to the amount of the proffered award of damages. Assuming the
Special Master issues a damages decision in conformity with this proffer, the parties waive their
right to seek review of such damages decision. However, respondent reserves his right, pursuant
to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s August 16, 2018, Ruling on
Entitlement.
                                               -1-
in the Special Master’s Ruling on Entitlement. All items of compensation identified in the life

care plan are supported by the evidence, and are illustrated by the attached chart entitled

“Appendix A: Items of Compensation for T.A.”2 Petitioners agree.

       B.      Lost Future Earnings

       The parties agree that based upon the evidence of record, T.A. will more likely than not

be gainfully employed in the future. Therefore, respondent proffers that T.A. should not be

awarded lost future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B).

Petitioners agree.

       C.      Pain and Suffering

       Respondent proffers that T.A. should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioners agree.

       D.      Past Unreimbursable Expenses

       Evidence supplied by petitioners documents their expenditure of past unreimbursable

expenses related to T.A.'s vaccine-related injury. Respondent proffers that petitioners should be

awarded past unreimbursable expenses in the amount of $15,551.47. Petitioners agree.

       E.      Medicaid Lien

       Respondent proffers that T.A. should be awarded funds to satisfy a State of Arkansas

Medicaid lien in the amount of $311,507.41, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of Arkansas may have against

any individual as a result of any Medicaid payments the Arkansas Medicaid Program has made

to or on behalf of T.A. from the date of his eligibility for benefits through the date of judgment in


2
  The chart at Appendix A illustrates the annual benefits provided by the life care plan. The
annual benefit years run from the date of judgment up to the first anniversary of the date of
judgment, and every year thereafter up to the anniversary of the date of judgment.

                                                 -2-
this case as a result of his vaccine-related injury suffered on or about August 24, 2011, under

Title XIX of the Social Security Act.

II.    Form of the Award

       The parties recommend that the compensation provided to T.A. should be made through a

combination of lump sum payments and future annuity payments as described below, and request

that the Special Master's decision and the Court's judgment award the following:3

       A.      A lump sum payment of $319,976.01 representing compensation for pain and

suffering ($250,000.00), and life care expenses for Year One ($69,976.01), in the form of a

check payable to petitioners as guardian(s)/conservator(s) of T.A., for the benefit of T.A. No

payments shall be made until petitioners provide respondent with documentation establishing

that they have been appointed as the guardian(s)/conservator(s) of T.A.'s estate. If petitioners are

not authorized by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of the

estate of T.A., any such payment shall be made to the party or parties appointed by a court of

competent jurisdiction to serve as guardian(s)/conservator(s) of the estate of T.A. upon

submission of written documentation of such appointment to the Secretary.

       B.      A lump sum payment of $15,551.47, representing compensation for past

unreimbursable expenses, in the form of a check payable to petitioners, Doug Ahlum and Kari

Ahlum.

       C.      A lump sum payment of $311,507.41, representing compensation for satisfaction

of a State of Arkansas Medicaid lien, payable jointly to petitioners and Arkansas Medicaid, and

mailed to:



3 Should T.A. die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical
expenses, lost future earnings, and future pain and suffering.
                                                 -3-
                            Arkansas Department of Human Services
                                  Division of Medical Services
                               ATTN: Third Party Liability Unit
                                   P.O. Box 1437, Slot S-532
                               Little Rock, Arkansas 72203-1437
                                        CASE #: 149178
                                      CLAIM #: 12-763-V
                                      TAX ID# XX-XXXXXXX

Petitioners agree to endorse this payment to Arkansas Medicaid.

       D.      An amount sufficient to purchase the annuity contract,4 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Appendix A attached hereto, paid to the life insurance company5

from which the annuity will be purchased.6 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent's purchase of an annuity, which annuity shall make payments directly to petitioners

only so long as T.A. is alive at the time a particular payment is due. At the Secretary's sole




4
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one
or more life insurance companies.
5
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

       a.      A. M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

       b.      Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

       c.      Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

       d.      Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
               AA-, AA, AA+, or AAA.

                                                -4-
discretion, the periodic payments may be provided to petitioners in monthly, quarterly, annual or

other installments. The "annual amounts" set forth in the chart at Appendix A describe only the

total yearly sum to be paid to petitioners and do not require that the payment be made in one

annual installment.

               1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Appendix A that are to be paid through

annuity payments should grow as follows: four percent (4%) compounded annually from the date

of judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioners agree.

               2.      Life-Contingent Annuity

       The petitioners will continue to receive the annuity payments from the Life Insurance

Company only so long as T.A. is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of T.A.’s death.

               3.      Guardianship

       No payments shall be made until petitioners provide respondent with documentation

establishing that they have been appointed as the guardian(s)/conservator(s) of T.A.’s estate. If

petitioners are not authorized by a court of competent jurisdiction to serve as

guardian(s)/conservator(s) of the estate of T.A., any such payment shall be made to the party or



6
  Petitioners authorize the disclosure of certain documents filed by the petitioners in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.
                                                 -5-
parties appointed by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of

the estate of T.A. upon submission of written documentation of such appointment to the

Secretary.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to the court-appointed guardian(s)/
               conservator(s) of the estate of T.A. for the benefit of T.A.:       $319,976.01

       B.      Past unreimbursable expenses payable to petitioners:                $ 15,551.47

       C.      Medicaid lien:                                                      $311,507.41

       D.      An amount sufficient to purchase the annuity contract described
               above in section II. D.


                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              /s/Debra A. Filteau Begley
                                              DEBRA A. FILTEAU BEGLEY
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division
                                              U. S. Department of Justice
                                              P.O. Box l46, Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
Dated: 1/24/2020                              Direct dial: (202) 616-4181



                                                -6-
                                                           Appendix A: Items of Compensation for T.A.                                            Page 1 of 6

                                            Lump Sum
                                           Compensation Compensation      Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION         G.R. *   M    Year 1      Year 2            Year 3         Year 4         Year 5         Year 6         Year 7         Year 8
                                               2020        2021              2022           2023           2024           2025           2026           2027
Insurance Premium               5%       M     2,631.00     2,631.00          2,631.00       2,631.00       2,631.00       2,631.00       2,631.00       2,631.00
Insurance MOP                   5%             8,150.00     8,150.00          8,150.00       8,150.00       8,150.00       8,150.00       8,150.00       8,150.00
Medicare Part B Deductible      5%   *
Medigap                         5%       M
Medicare Part D                 5%       M
Dental Insurance                5%               369.84          369.84         369.84         369.84         369.84         369.84         369.84         513.84
Dental Insurance MOP            5%               350.00          350.00         350.00         350.00         350.00         350.00         350.00
Major Restorative Dental Work   5%                                                                                                                       7,900.00
PCP                             5%   *
PM&R                            5%   *
Prosthetist                     5%   *
Psychologist                    4%   *
X-rays                          5%   *
Lab Testing                     5%   *
Prozac                          5%   *
Gabapentin                      5%   *
PT                              4%   *
OT                              4%   *
Bilateral Prosthetics           5%   *
Micro Processing Knees          5%   *
Running Blades                  5%                            30,000.00
WC                              4%   *
WC Cushion                      4%                               355.00         177.50         177.50         177.50         177.50         177.50         177.50
Spox Wheels                     4%   *
Scooter                         4%              1,224.00         244.80         244.80         244.80         244.80         244.80         244.80         244.80
Gloves for WC                   4%                 24.49          12.25          12.25          12.25          12.25          12.25          12.25          12.25
Mobo Triton Bike                4%                227.71                                                                     329.00          32.90          32.90
Mentor/ Aide                    4%       M      8,320.00       8,320.00       8,320.00       8,320.00       8,320.00       8,320.00       6,240.00       6,240.00
Case Mngt                       4%       M      3,360.00       3,360.00       3,360.00       3,360.00       3,360.00       3,360.00       3,360.00       3,360.00
Athletic Club                   4%                184.00         184.00         184.00         184.00         184.00         184.00         274.00         274.00
Adative Ski Program             4%              1,625.00       1,625.00       1,625.00       1,625.00       1,625.00       1,625.00       1,625.00
Camp                            4%              1,150.00       1,150.00       1,150.00       1,150.00       1,150.00       1,150.00       1,150.00
                                                            Appendix A: Items of Compensation for T.A.                                                     Page 2 of 6

                                             Lump Sum
                                            Compensation Compensation       Compensation     Compensation    Compensation     Compensation    Compensation    Compensation
  ITEMS OF COMPENSATION        G.R. *   M      Year 1      Year 2             Year 3           Year 4          Year 5           Year 6          Year 7          Year 8
                                                2020        2021               2022             2023            2024             2025            2026            2027
Parent Expenses for Camp       4%               1,950.00     1,950.00           1,950.00
Vehicle Mods                   4%                                                                                15,000.00         1,500.00        1,500.00         1,500.00
Drivers Eval                   4%                                                                                   600.00
Home Mods                                      40,409.97
Pain and Suffering                            250,000.00
Past Unreimbursable Expenses                   15,551.47
Medicaid Lien                                 311,507.41
Annual Totals                                 647,034.89        58,701.89       28,524.39        26,574.39       42,174.39        28,403.39       26,117.29        31,036.29
                                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed
                                            guardian(s)/conservators(s) of the estate of T.A. for the benefit of T.A., for pain and suffering ($250,000.00) and
                                            Yr 1 life care expenses ($69,976.01): $319,976.01.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                            Doug Ahlum and Kari Ahlum, for past un-reimbursable expenses: $15,551.47.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners and
                                            Arkansas Medicaid, as reimbursement of the State's Medicaid lien: $311,507.41.
                                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                            Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                            Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                            Appendix A: Items of Compensation for T.A.                                             Page 3 of 6


                                             Compensation   Compensation    Compensation   Compensation   Compensation    Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION         G.R. *   M     Year 9         Year 10         Year 11        Year 12       Years 13-14     Years 15-19     Year 20       Years 21-53
                                                2028           2029            2030           2031         2032-2033       2034-2038        2039         2040-2072
Insurance Premium               5%       M       2,631.00       2,631.00        2,631.00       2,631.00        2,631.00
Insurance MOP                   5%               8,150.00       8,150.00        8,150.00       8,150.00        8,150.00       8,125.00       8,125.00       8,125.00
Medicare Part B Deductible      5%   *
Medigap                         5%       M
Medicare Part D                 5%       M
Dental Insurance                5%                 513.84          513.84         513.84         513.84         513.84          513.84         513.84            513.84
Dental Insurance MOP            5%
Major Restorative Dental Work   5%               3,600.00
PCP                             5%   *
PM&R                            5%   *
Prosthetist                     5%   *
Psychologist                    4%   *
X-rays                          5%   *
Lab Testing                     5%   *
Prozac                          5%   *
Gabapentin                      5%   *
PT                              4%   *
OT                              4%   *
Bilateral Prosthetics           5%   *
Micro Processing Knees          5%   *
Running Blades                  5%                              30,000.00                                                                   30,000.00
WC                              4%   *
WC Cushion                      4%                 177.50          177.50         177.50         177.50         177.50          177.50         177.50            177.50
Spox Wheels                     4%   *
Scooter                         4%                 244.80          244.80         244.80         244.80         244.80          244.80         244.80         244.80
Gloves for WC                   4%                  12.25           12.25          12.25          12.25          12.25           12.25          12.25          12.25
Mobo Triton Bike                4%                  32.90           32.90          32.90          32.90          32.90           32.90          32.90          32.90
Mentor/ Aide                    4%       M       6,240.00        6,240.00       6,240.00       6,240.00       4,160.00        4,160.00       4,160.00       4,160.00
Case Mngt                       4%       M       3,360.00        3,360.00       3,360.00
Athletic Club                   4%                 274.00          274.00         274.00         274.00         274.00          274.00         274.00            274.00
Adative Ski Program             4%
Camp                            4%
                                                             Appendix A: Items of Compensation for T.A.                                                    Page 4 of 6


                                            Compensation     Compensation    Compensation     Compensation    Compensation     Compensation    Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. *   M     Year 9           Year 10         Year 11          Year 12        Years 13-14      Years 15-19      Year 20         Years 21-53
                                               2028             2029            2030             2031          2032-2033        2034-2038         2039           2040-2072
Parent Expenses for Camp       4%
Vehicle Mods                   4%                 1,500.00        1,500.00         1,500.00        1,500.00         1,500.00        1,500.00        1,500.00         1,500.00
Drivers Eval                   4%
Home Mods
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                   26,736.29        53,136.29       23,136.29        19,776.29       17,696.29        15,040.29       45,040.29        15,040.29
                                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed
                                            guardian(s)/conservators(s) of the estate of T.A. for the benefit of T.A., for pain and suffering ($250,000.00) and
                                            Yr 1 life care expenses ($69,976.01): $319,976.01.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                            Doug Ahlum and Kari Ahlum, for past un-reimbursable expenses: $15,551.47.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners and
                                            Arkansas Medicaid, as reimbursement of the State's Medicaid lien: $311,507.41.
                                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                            Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                            Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                            Appendix A: Items of Compensation for T.A.   Page 5 of 6


                                             Compensation   Compensation
  ITEMS OF COMPENSATION         G.R. *   M    Years 54-56   Years 57-Life
                                              2073-2075      2076-Life
Insurance Premium               5%       M
Insurance MOP                   5%
Medicare Part B Deductible      5%   *
Medigap                         5%       M       2,682.00        2,682.00
Medicare Part D                 5%       M         784.88          784.88
Dental Insurance                5%                 513.84          513.84
Dental Insurance MOP            5%
Major Restorative Dental Work   5%
PCP                             5%   *
PM&R                            5%   *
Prosthetist                     5%   *
Psychologist                    4%   *
X-rays                          5%   *
Lab Testing                     5%   *
Prozac                          5%   *
Gabapentin                      5%   *
PT                              4%   *
OT                              4%   *
Bilateral Prosthetics           5%   *
Micro Processing Knees          5%   *
Running Blades                  5%
WC                              4%   *
WC Cushion                      4%                 177.50          177.50
Spox Wheels                     4%   *
Scooter                         4%                 244.80          244.80
Gloves for WC                   4%                  12.25           12.25
Mobo Triton Bike                4%                  32.90
Mentor/ Aide                    4%       M       4,160.00        4,160.00
Case Mngt                       4%       M
Athletic Club                   4%                 274.00          274.00
Adative Ski Program             4%
Camp                            4%
                                                             Appendix A: Items of Compensation for T.A.                                                    Page 6 of 6


                                            Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. *   M    Years 54-56     Years 57-Life
                                             2073-2075        2076-Life
Parent Expenses for Camp       4%
Vehicle Mods                   4%                 1,500.00        1,500.00
Drivers Eval                   4%
Home Mods
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                   10,382.17        10,349.27
                                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed
                                            guardian(s)/conservators(s) of the estate of T.A. for the benefit of T.A., for pain and suffering ($250,000.00) and
                                            Yr 1 life care expenses ($69,976.01): $319,976.01.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                            Doug Ahlum and Kari Ahlum, for past un-reimbursable expenses: $15,551.47.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners and
                                            Arkansas Medicaid, as reimbursement of the State's Medicaid lien: $311,507.41.
                                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                            Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                            Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.